Citation Nr: 0906959	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-08 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
meralgia paresthetica of the right thigh as a result of VA 
right total hip arthroplasty on April 10, 1997. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
meralgia paresthetica of the right thigh as a result of VA 
cervical spine bone graft surgery on September 29, 1981.  


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1965 to 
October 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida. 

Correspondence from the Veteran received in January 2007 was 
accepted as a substantive appeal.  However, the Veteran did 
not indicate his desire for an appellant hearing.  In April 
2008, the Board informed the Veteran in writing of his right 
to a hearing but no response has been received.  Therefore, 
the Board concludes that the Veteran does not desire a 
hearing before the Board.  


FINDINGS OF FACT

1.  The Veteran did not sustain an additional disability as a 
result of VA cervical spine surgery with a bone graft from 
the right ilium in September 1981. 

2.  The Veteran experiences meralgia paresthetica of the 
right thigh as a consequence of a VA total right hip 
arthroplasty in April 1997.  

3.  There is no evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of VA in providing examination and  diagnosis of 
osteoarthritis of the right hip secondary to avascular 
necrosis and a total right hip arthroplasty.  The Veteran's 
meralgia paresthetica of the right thigh was an event 
reasonably foreseeable as a consequence of the surgical 
procedure.       





CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for meralgia paresthetica of the right thigh as a result of 
VA right total hip arthroplasty on April 10, 1997 have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361, 
3.800 (2008). 

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for meralgia paresthetica of the right thigh as a result of 
VA cervical spine bone graft surgery on September 29, 1981 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361, 3.800 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 
for meralgia paresthetica of the right thigh as a result of 
VA right total hip arthroplasty was received in January 1999.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
In the present case, the initial unfavorable decision that is 
the basis of this appeal was issued in March 2000 prior to 
the enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In September 2000, the RO received correspondence from the 
Veteran and his representative that expressed disagreement 
with the March 2000 decision.  The correspondence included 
some additional VA outpatient treatment reports that had not 
been previously considered.  The Board concludes from a 
liberal reading of the Veteran's correspondence including an 
expression of disagreement, argument, and additional evidence 
that the correspondence expressed disagreement and an intent 
to seek appellate review.  Therefore, the Board concludes 
that the March 2000 decision on the issue of compensation 
under 38 U.S.C.A. § 1151 for right total hip arthroplasty was 
not final and must be adjudicated on the merits.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2008); 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The RO 
did not provide notice of the criteria to substantiate the 
claim, the respective responsibilities to obtain evidence, or 
criteria for new and material evidence.  In June 2001, the RO 
denied compensation for right hip surgery because the new 
evidence was not material to post-surgical status of the 
right hip.  In February 2002, the Veteran again expressed 
timely disagreement. 

In correspondence in May 2005, the Veteran withdrew his 
appeal of the claim for compensation for right hip surgery 
and submitted a new claim for compensation for additional 
disability as a result of VA surgery for a cervical spine 
bone graft in September 1981.  In May 2005, the RO provided 
notice that met the requirements for this new claim.  

In November 2005, the RO denied compensation for VA cervical 
spine bone graft surgery and again denied compensation for 
right hip surgery, both on the merits of the claims.  The 
Veteran expressed timely disagreement, and following the 
issuance of a statement of the case, perfected a timely 
appeal of both issues.   

Therefore, the duty to notify regarding the claim for 
compensation for right hip surgery was not satisfied prior to 
the unfavorable decisions in June 2001 and November 2005.  
Under such circumstances, VA's duty to notify may not be 
satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation.  Rather, 
such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a notice followed by 
readjudication of the claim.)

In January 2007, the RO provided notice of the evidence 
necessary to substantiate both claims on the merits and the 
respective responsibilities of VA and the Veteran to obtain 
that evidence.  Although the notice letter was not timely 
with respect to the right hip claim, the Board finds that 
this error was not prejudicial to the Veteran because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  In an 
RO hearing in February 2008, the Veteran provided testimony 
indicating his understanding of the requirements.  Not only 
has the Veteran been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the RO also readjudicated 
the case in a February 2008 Supplemental Statement of the 
Case.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  


Compensation under 38 U.S.C.A. § 1151

The Veteran contends that he experiences pain in his right 
thigh as a result of VA surgery in September 1981 when a bone 
graft was obtained from his right ilium for use in cervical 
spine fusion.  The Veteran also contends that his right thigh 
pain is the result of a VA right total hip arthroplasty in 
April 1997.   

The Veteran's first claim for compensation under 38 U.S.C.A. 
§ 1151 was received in January 1999.  

A veteran disabled as a result of VA medical treatment may 
receive compensation for a qualifying additional disability 
in the same manner as if such additional disability were 
service connected.  38 U.S.C.A. § 1151.   

In correspondence in September 2000, the Veteran's 
representative cited a version of 38 U.S.C.A. § 1151 that was 
no longer effective at the time of his claim.  This earlier 
version provided for compensation for an additional 
disability due to injury or aggravation of an injury as a 
result of VA hospitalization, medical or surgical treatment 
provided that the residuals were not the result of a 
veteran's own willful misconduct.  38 U.S.C.A. § 1151 (West 
1991); see also 38 C.F.R. § 3.358 (1995).  The Veteran cited 
this old version of 38 U.S.C.A. § 1151 on several occasions 
throughout the period covered by this appeal.  However, the 
statute was changed in September 1996.   See P.L 104-204, 
Title IV, § 422(a), 110 Stat. 2927 (Sep 26, 1996).  

Effective for claims received on or after October 1, 1997, an 
additional disability is a qualifying disability if it was 
not the result of the veteran's willful misconduct, the 
disability was caused by VA hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the VA, and the proximate cause 
of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance on the 
part of the VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or was an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a) (West 2002).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after care or treatment is rendered.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish causation.  
38 C.F.R. § 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease of injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability, it must be shown that the hospital care or 
medical or surgical treatment caused the veteran's additional 
disability; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider, 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  
Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1).  

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In September 1981, the Veteran was admitted to a VA medical 
center for evaluation of neck pain radiating to the upper 
extremities for the previous three years that had increased 
in severity in the previous 18 months.  Conservative 
treatment with traction and medication provided no relief.  
Later that month, an electrodiagnostic study showed right 
cervical radiculopathy involving the C7 root, some evidence 
of left radiculopathy and myeopathy.  A myelogram showed 
probable disc herniation.  Treatment records showed that the 
Veteran signed a consent form for a cervical discectomy with 
interbody fusion and bone graft from the hip.  The consent 
form itself is not of record.  The surgical report showed 
that a bone graft was taken from the right ilium through an 
overlying incision.  Post-surgical X-ray showed that there 
was removal of bone just below the iliac crest on the right 
side.  The procedure was noted as uncomplicated.  The Veteran 
was discharged from the hospital after 10 days with no 
complaints of leg pain.  The Veteran was readmitted in 
October 1981 with complaints of diffuse back pain.  After 
poor compliance with traction, the Veteran was again 
discharged from hospital care.   

In April 1982, a VA examiner noted the Veteran's reports of 
recurrent neck, back, and shoulder pain but no symptoms 
related to the legs.  VA outpatient treatment records from 
February 1992 to December 1995 showed follow-up examination 
and imaging studies related to cervical and upper extremity 
pain with no mention of symptoms of the legs.  

In January 1996, a VA examiner noted the Veteran's reports of 
right hip and leg pain that was more severe than his upper 
extremity pain.  A VA physician considered that the cause was 
lumbar spine disease radiating to the leg or possibly nerve 
entrapment in the hip as a result of the earlier bone graft 
surgery.  He scheduled injections to block the nerve prior to 
considering further surgery.  The Veteran was treated for the 
next year at a VA pain clinic, supervised by this physician, 
and included pain medications and injections.  In August 
1996, the physician noted that the Veteran's pain was not at 
the bone graft site and referred to X-rays obtained in June 
1996 that showed degenerative joint disease and osteoma 
formation of the right iliac.  Several clinicians noted that 
physical therapy and injections were not providing relief.  
In March 1997, an X-ray again showed degenerative joint 
disease in both hips, more extensive in the right hip.  On 
April 4, 1997, the Veteran signed a VA consent form 
acknowledging that the details and risks of a total right hip 
arthroplasty had been explained to him and that he consented 
to the procedure.  On April 10, 1997, the Veteran underwent 
the surgical procedure.  The surgical report did not show any 
complications.  The final diagnosis was osteoarthritis of the 
right hip secondary to avascular necrosis.  

The Veteran participated in a VA post-operative physical 
therapy program.  Therapists noted that he initially 
experienced severe hip pain and exercise progress was slow.  
However, one month after surgery, the Veteran requested 
medical clearance to operate an automobile.  Permission was 
not granted because the Veteran had not made sufficient 
progress in regaining function.  In May 1997, an X-ray showed 
that the new hip joint was properly aligned.  Over the next 
six months, the Veteran continued to experience right hip 
pain, occasionally radiating to the knee, and therapists 
noted more consistent effort and compliance with therapy.  In 
December 1997, a new X-ray showed no significant changes of 
the prosthesis since May with a small demineralized area in 
the prosthetic bone interface that could represent an 
expected postoperative change.  

In February 1998, a VA neurologist obtained an 
electromyeograph that showed nonactive neuropathic changes of 
the right tensor fascia lata muscle that was evaluated as 
secondary to local damage during surgery.  There were no 
signs of neuropathy or myeopathy.  VA outpatient records in 
1998 showed that the Veteran continued to experience right 
thigh pain.  

In August 1998, a VA orthopedic surgeon noted a review of the 
claims file including all records of VA care and surgery.  He 
noted the Veteran's reports of anterior right thigh pain 
prior to the right hip arthroplasty and additional pain on 
the lateral side of the thigh and along the surgical scar 
after surgery.  The surgeon also noted the results of the 
February 1998 nerve studies that showed changes in the tensor 
fascia lata muscle.  The surgeon noted that tensor muscles 
are often damaged and have to be damaged in order to perform 
the surgery.  He noted that post-surgical pain is not usually 
a consequence but does not indicate that something 
inadvertent occurred or that the procedure was performed in 
the wrong way.  He concluded that there was no indication of 
"surgical misadventure."  In May 1999, an orthopedic 
resident physician also concurred that the nerve and muscle 
damage was a normal consequence of this surgery, although he 
indicated that the Veteran was unusually sensitive to it.  

In April 1999, the VA neurologist noted that the Veteran had 
complained of pain in the front of the right thigh for 
approximately two years prior to the hip arthroplasty and 
then experienced pain on the lateral side of the thigh near 
the surgical scar.  He reviewed the results of his 1998 tests 
and concluded that there was no explanation for the original 
front of thigh pain but that the lateral pain near the scar 
may have been caused by the hip arthroplasty.  He diagnosed 
meralgia paresthetica and suggested local anesthesia of the 
lateral femoral cutaneous nerve.  In July 2003, the 
neurologist provided another consultation because the Veteran 
continued to experience severe attacks of pain in the 
distribution of the right lateral femoral cutaneous nerve 
that started after hip arthroplasty and occasional right 
thigh pain that started prior to that surgery.  However, the 
neurologist noted that the surgical scar was well off the 
path of the nerve.  He continued to diagnose meralgia 
paresthetica and also localized pain in the thigh of unknown 
origin.  The neurologist later acknowledged a review of new 
test results that suggested some contribution to pain by 
bilateral spinal disc radiculopathy. 

In January 2004, a VA nurse practitioner (NP) noted that the 
Veteran's attending VA orthopedic physician assessed the 
etiology of the Veteran's thigh pain and concluded that it 
was not related to right hip arthroplasty but could possibly 
be related to the bone graft site which was scarred overlying 
the lateral femoral cutaneous nerve.  Over the next six 
months, the Veteran received several nerve block injections 
of the femoral-saphenous and lateral femoral cutaneous nerve.  

In October 2005, the VA neurologist who consulted on the 
Veteran's treatment in 1998, 1999, and 2003 noted a review of 
the claims file including the surgery in 1981 and 1997.  He 
noted the Veteran's reports of intermittent severe pain in 
the front of his right thigh and burning sensations along the 
right side of the thigh.  The neurologist noted an old scar 
above the right inguinal ligament and a large scar on the 
outer surface of the right buttock, probably cutting through 
the tensor facia lata muscle.  He stated, "It is very 
difficult to ascertain which one of the two operations caused 
this patient's symptomatology, however, according to the 
patient himself, his symptoms started only after the hip 
replacement in 1997 and I am inclined therefore to relate his 
symptoms to the latter."  

The same month, a VA orthopedic nurse practitioner (NP) also 
noted a review of the claims file.  The NP noted the two 
scars and attributed the right ilium scar to the 1981 bone 
graft and the right hip scar to the total hip replacement.  
The scars were well healed and non-tender.  The NP noted that 
the Veteran denied any hip problems from 1981 to 1996 and 
that he reported several injections to his right hip prior to 
the 1997 surgery that were not helpful.  The NP noted the 
Veteran's reports of burning pain in his right hip and thigh 
after the 1997 surgery, and that he was told he had permanent 
damage.  He further reported that nerve blocks administered 
after the 1997 surgery were unsuccessful in the relief of 
pain but did cause numbness in the lower legs leading to 
several falls.  The anterolateral right hip and thigh pain 
occurred intermittently with no precipitating or alleviating 
factors.  There was also weakness or paresthesia of the 
anterior right thigh.  On examination, the NP noted 
limitations of motion and limitations in repetitive weight 
lifting using the right hip that were approximately equal to 
the left hip.  There was a slight loss of muscle strength in 
the bilateral lower extremities.  The NP diagnosed myalgia 
paresthetica of the right thigh, status post-bone graft of 
the right ilium in 1981, and status post-hip replacement in 
1997.  The NP stated, "There do not appear to be any 
complaints of right thigh pain prior to his right hip 
replacement.  Because of this it is less likely than not 
caused by or the result of his bone graft from the right 
ilium in 1981." 

VA outpatient treatment records from October 2006 through 
February 2008 showed treatment for cervical pain and upper 
extremity symptoms but no symptoms related to the right hip 
or thigh.  

In a February 2008 RO hearing, the Veteran stated that he 
underwent cervical spine surgery in 1981 and that everything 
was "okay" for approximately ten years when he then had 
surgery on his right hip.  He stated that prior to the 
surgery he was administered steroid injections that had no 
effect so that he was advised to undergo the hip replacement.  
He stated that he signed a release form in the operating room 
while under anesthesia but was never advised of the 
possibility of nerve or muscle damage from the surgery.  He 
stated that the VA neurologist who consulted on his case told 
him that his right thigh pain was caused by the hip 
replacement surgery.  The Veteran emphasized his contention 
that his current right thigh pain started after the 1997 hip 
surgery and was the result of that surgery.  A friend of the 
Veteran also testified that he observed the Veteran 
complaining of right hip pain since the hip replacement.  
However, the Veteran also stated that he experienced right 
hip pain prior to surgery and had to wait one year before the 
hip replacement was performed.  

Total Right Hip Arthroplasty, April 10, 1997

The Board concludes that compensation under 38 U.S.C.A. 
§ 1151 for meralgia paresthetica of the right thigh as a 
result of VA right total hip arthroplasty on April 10, 1997, 
is not warranted.  

To determine whether the Veteran sustained an additional 
disability as a result of the 1997 VA surgery, the Board 
evaluated his right leg and hip status before and after the 
surgery.  Starting in 1996, the Veteran reported general 
right hip, thigh, and leg pain.  His attending physician 
investigated whether the pain was from the 1981 bone graft or 
radiculopathy from a lumbar disc disorder.  After six months 
of trials with injections, the physician discounted the bone 
graft surgery as a cause for the pain.  He did not rule out a 
spinal disorder but noted that X-rays showed degenerative 
joint disease of both hips, worse on the right.  The post 
arthroplasty diagnosis was osteoarthritis of the right hip 
secondary to avascular necrosis.  Therefore, the Board 
concludes that the weight of medical evidence shows that the 
Veteran's right leg symptoms prior to surgery were 
substantially related to osteoarthritis.  Immediately after 
surgery, the Veteran started to experience symptoms of 
intermittent severe pain specifically in his right thigh.  
Although the surgical report noted no complications and X-
rays showed the prosthesis to be properly positioned, a VA 
neurologist performed testing and diagnosed meralgia 
paresthetica of the right lateral femoral cutaneous nerve and 
also noted unexplained pain on the front of the thigh.  
Therefore, the Board concludes that the Veteran developed an 
additional disability, diagnosed as meralgia paresthetica of 
the right lateral femoral cutaneous nerve, following the 
surgery.  

The Board also concludes that the disorder was proximately 
caused by the VA right hip arthroplasty.  A VA orthopedic 
surgeon in 1998 reviewed the records of treatment and 
surgery, noted the results of nerve testing and concluded 
that the surgery resulted in changes in the tensor fascia 
lata muscle.  The VA neurologist who had consulted on the 
Veteran's case on several occasions also concluded in October 
2005 that the thigh pain was related to the hip replacement 
surgery.  Although another VA attending orthopedic physician 
in 2004 offered a conditional opinion that the right thigh 
pain was not related to the 1997 arthroplasty but rather to 
the 1981 bone graft, he did not provide a rationale for his 
conclusion.  There was no further clinical investigation or a 
confirmed opinion.  Therefore, the Board concludes that the 
weight of medical evidence is that the Veteran's right hip 
muscle and nerve damage was incurred and proximately caused 
by the VA right hip arthroplasty.  

However, the Board must apply the statute and regulations for 
claims received on or after October 1, 1997 and concludes 
that there is no evidence to establish that the proximate 
cause of the muscle and nerve damage was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of the VA in furnishing the 
hospital care, medical or surgical treatment; or was an event 
not reasonably foreseeable.  A properly completed VA consent 
form showed that the Veteran was instructed on the procedure 
and its risks and provided his consent ten days prior to the 
surgery.  The record does not show specifically whether the 
possibility of nerve and muscle damage in the process of 
placing the prosthesis was discussed, and the Veteran stated 
at his RO hearing that he was not told of this potential 
risk.  The Board concludes that the consent requirements of 
38 C.F.R. § 17.32 were met.  Although the specific risks of 
the procedure were not individually listed on the form, the 
Veteran acknowledged being briefed on the procedure and risks 
by a VA physician who signed the document.  In the absence of 
clear evidence to the contrary, public officials are assumed 
to have discharged their official duties.  Ashley v. 
Derwinski, 2 Vet. App. 62, 64 (1992)).  The Veteran's 
description of the briefing as conducted right before surgery 
while under some sedation is not consistent with the document 
that showed consent six days prior to the procedure.  

An orthopedic surgeon reviewed the records of surgery and 
post-surgical therapy and stated that tensor muscles are 
often damaged in order to perform the surgery, indicating 
that the damage was a reasonably foreseeable complication.  
The surgeon also stated that there was no indication that the 
procedure was performed incorrectly.  The claims file 
contains no contradictory medical opinions and one supporting 
opinion by a resident physician.  The Board concludes that VA 
did exercise the degree of care that would be expected of a 
reasonable health care provider.

Although the Veteran stated at his hearing that a hip 
replacement did not cause similar pain in other patients with 
whom he was acquainted, and therefore the VA treatment must 
have been negligent, such determination requires medical 
expertise.  As a layperson, the Veteran does not possess the 
necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the 
determination of medical error.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Cervical Spine Bone Graft, September 29, 1981

The Board concludes that compensation under 38 U.S.C.A. 
§ 1151 for meralgia paresthetica of the right thigh as a 
result of VA cervical spine bone graft on September 29, 1981 
is not warranted.  

To determine whether the Veteran sustained an additional 
disability as a result of the 1981 VA surgery, the Board 
evaluated his right leg and hip status before and after the 
surgery.  The Board refers to the history of treatment 
discussed above.  VA treatment records in September 1981 
prior to surgery show that the Veteran was being evaluated 
for pain, stiffness, and limitation of motion of the cervical 
spine with radiating pain to the shoulder, arms, and hands, 
but there are no reports or observations of symptoms related 
to the right leg or thigh.  Therefore, the Board concludes 
that there was no disability of the right hip or thigh prior 
to surgery in 1981.  

A clinician noted that the Veteran signed a consent form 
prior to surgery, but the document is not of record.  The 
Veteran underwent a cervical discectomy with interbody fusion 
using a bone graft from the right ilium using an overlying 
incision on September 29, 1981.  A clinician noted that the 
surgery was uncomplicated.  Two days later, a clinician noted 
the Veteran's report of neck and hip pain.  However, the 
remainder of the inpatient records is otherwise silent for 
any abnormality of the right hip or leg or persistent 
discomfort at the bone graft site.  As previously discussed, 
no right hip or thigh symptoms were noted by a VA examiner in 
April 1982.  The first record of the Veteran's reports of 
right hip and leg pain was in a VA outpatient treatment 
record in January 1996.  Although the attending physician at 
that time considered the bone graft procedure as a possible 
cause for the pain, in August 1996 he discounted that 
etiology, conducted further treatment and evaluation, and 
noted that nerve block injections had been unsuccessful in 
relieving the Veteran's symptoms.  After review of additional 
imaging studies, the physician diagnosed osteoarthritis, and 
the Veteran underwent the right hip arthroplasty.  Neither 
the treatment records nor the surgical report indicated that 
any part of the procedure was directed at investigating or 
resolving nerve damage at the bone graft site.

The Board notes that a VA orthopedic physician in 2004 
offered a conditional opinion that the right thigh pain was 
related to the 1981 bone graft, but he did not provide a 
rationale for his conclusion.  There was no further clinical 
investigation or a confirmed opinion.  In October 2005, a VA 
neurologist and an orthopedic NP both reviewed the history 
and determined that the right hip arthroplasty procedure was 
the likely cause of the Veteran's nerve and muscle damage.  
The Board acknowledges that both clinicians stated that there 
were no right thigh symptoms prior to the surgery in 1997.  
This is inconsistent with the records that showed that 
symptoms were noted in January 1996, prior to the hip 
surgery.  Nevertheless, the Board notes that the Veteran did 
not experience any symptoms related to the bone graft 
immediately and for 14 years after that procedure.  Once it 
was determined that nerve block injections were not 
effective, the diagnosis shifted to osteoarthritis with 
treatment and surgery unrelated to the site of the bone 
graft.  Furthermore, at an RO hearing in February 2008, the 
Veteran stated that his right thigh meralagia first 
manifested after the right hip replacement in 1997.  
Therefore, the Board concludes that the weight of medical 
evidence showed that the Veteran did not sustain an 
additional disability as a result of VA bone graft surgery. 

As the Veteran did not sustain an additional disability as a 
result of VA surgical treatment in 1981, the Board need not 
address the remaining criteria for compensation under 
38 C.F.R. § 1151.  The preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
meralgia paresthetica of the right thigh as a result of VA 
right total hip arthroplasty on April 10, 1997, is denied. 

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
meralgia paresthetica of the right thigh as a result of VA 
cervical spine graft on September 29, 1981, is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


